Citation Nr: 1215698	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  07-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension with coronary artery disease (CAD).

3.  Entitlement to service connection for allergies.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of this appeal has since been transferred to the RO in Montgomery, Alabama.

The Veteran originally requested a Board hearing in his April 2007 substantive appeal; however, in a September 2011 statement, he withdrew his request for a Board hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. 
§ 20.704(e) (2011).

After the issuance of the August 2011 supplemental statement of the case, the Veteran submitted additional pertinent evidence.  In March 2012, the Veteran's representative provided a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2011).  Therefore, the Board may properly consider such newly received evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

With respect to the Veteran's application to reopen his claim for service connection for PTSD, the Board notes that he has frequently attributed his diagnosis of PTSD to an incident at Fort Campbell in the summer of 1971 wherein a Light Anti-Tank Weapon (LAW) rocket inadvertently went off upon striking a podium, resulting in the death of his two instructors and significant injuries-including eye, stomach, and limb wounds-to other soldiers in the audience.  See letters dated August 1993, November 1994, May 1995, and June 2004; see also January 1997 Decision Review Officer (DRO) hearing.

The Veteran's claim for service connection for PTSD was originally denied in an April 1998 Board decision in which the Board found that the Veteran was not engaged in combat with the enemy, an exhaustive search by the RO failed to reveal evidence of the claimed in-service stressor, and the Veteran presented no credible supporting evidence corroborating the existence of the alleged stressor.  At the time of such decision, the Board considered the Veteran's service treatment and personnel records; VA and private treatment records; a May 1993 VA compensation and pension examination of the Veteran's PTSD; a July 1995 National Archives and Records Administration (NARA) determination that it had no listing for the Signal Corps from Ft. Campbell, Kentucky, dated 1971; and an October 1995 Army determination that, after extensive research, it was unable to locate documentation that verifies the training accident which occurred between March and August 1971 at Fort Campbell, Kentucky.

More than 16 years have elapsed since the issuance of the July 1995 NARA determination that it had no listing for the Signal Corps from Ft. Campbell, Kentucky, dated 1971; and the October 1995 Army determination that, after extensive research, it was unable to locate documentation that verifies the training accident which occurred between March and August 1971 at Fort Campbell, Kentucky.  In light of advancements in the classification and organization of service department records since that time, a new request to obtain corroboration of the Veteran's alleged stressor is warranted.  On remand, the agency of original jurisdiction (AOJ) should contact the NPRC, the U.S. Army and Joint Services Records Research Center (JSRRC), and all other appropriate sources in order to verify the Veteran's alleged stressor.

The AOJ should include in its search request the fact that the Veteran's service treatment records show that he served at Fort Campbell, Kentucky, from March 16, 1971 until August 2, 1971, and that, specifically, he served at the United States Army Reception Station (USARECSTA) from March 26, 1971 to March 29, 1971; and at the Support Training Company of the United States Army Transportation Corps (Sp Tng Co, USATC, 3A-3160-03) from March 29, 1971 to April 19, 1971, and from April 19, 1971 to August 2, 1971.

The Board further notes that the Veteran has reported receiving psychiatric counseling at the time of his discharge in April 1972 at Fort Knox, Kentucky.  In this regard, the Board observes that the Veteran's service treatment and personnel records are negative for any indication that he saw a psychiatrist.  In view of the foregoing, the Board finds that the AOJ should request mental hygiene records of treatment or evaluation in service, which may be kept separate from other service treatment records, during the Veteran's time at Fort Knox, Kentucky, from January 1972 to April 1972.

With respect to the Veteran's application to reopen his claim for service connection for service connection for hypertension with CAD, to include as secondary to PTSD, the Board notes that the Veteran attributed those disorders to his claimed PTSD (as well as to other, non-service connected disorders not currently on appeal) in his June 2004 claim and his March 2006 statement.    

Therefore, the Board finds that the Veteran's claim for service connection for hypertension with CAD status-post CABG is inextricably intertwined with his claim for service connection for PTSD, to include an acquired psychiatric disorder.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Furthermore, the Veteran has not been provided with VCAA notice pertaining to the secondary service-connection aspect of his claim for service connection for hypertension with CAD status-post CABG.  Therefore, on remand, the Veteran should be provided with proper VCAA notice pertaining to the secondary aspect of such claim.

Relevant to the Veteran's claim of entitlement to service connection for allergies, the Board observes that he has alleged that such disorder is related to his military service, to include exposure to radiation, herbicides, and asbestos.  However, his service personnel and treatment records fail to demonstrate any such exposure.  

Even so, the Veteran's service treatment records reflect treatment for complaints of headaches in May 1971 following a car accident with additional treatment for tension headaches in June 1971, September 1971, October 1971, January 1972, February 1972, and March 1972.  Also, in October 1971, the Veteran had a cold with a productive cough.  It was noted that such was recurrent.

In January 2001, a VA staff internist diagnosed the Veteran with allergic rhinitis.  An undated private treatment record also includes a diagnosis of allergic rhinitis.  Additionally, in October 2010, he was diagnosed with sinusitis.

Therefore, in light of the Veteran's in-service complaints and post-service diagnoses of allergic rhinitis and sinusitis, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and etiology of his alleged allergies. 

Relevant to all claims on appeal, the Veteran should also be given an opportunity to identify any healthcare provider who treated him for his PTSD, hypertension with CAD, and allergies, and to submit any treatment records or statements addressing the etiology thereof.  In this regard, the Board observes that the Veteran has previously reported receiving treatment at the Tuscaloosa, Dothan, Birmingham, Montgomery, and Tuskegee VA facilities from 1993 to the present.  While some of these records are contained in the claims file, it is unclear whether all such records have been requested and/or received.  Therefore, any identified records, to include those from the Tuscaloosa, Dothan, Birmingham, Montgomery, and Tuskegee VA facilities dated from 1993 to the present that are not already of record, should be obtained for consideration in the Veteran's appeal.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for hypertension with CAD status-post CABG as secondary to PTSD.

2.  The AOJ should specifically request the Veteran's mental hygiene records of treatment or evaluation in service during his time at Fort Knox, Kentucky, from January 1972 to April 1972 from any appropriate source.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e). 

3.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for PTSD, hypertension with CAD, and allergies since service, and to submit any treatment records or statements addressing the etiology thereof.  Thereafter, any identified records, to include those from Tuscaloosa, Dothan, Birmingham, Montgomery, and Tuskegee VA facilities dated from 1993 to the present that are not already of record, should be obtained for consideration in the Veteran's appeal.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Contact the NPRC, JSRRC, and any other appropriate sources in order to verify the Veteran's alleged stressor, namely, that he witnessed an incident at Fort Campbell in the summer of 1971 wherein a LAW rocket inadvertently went off upon striking a podium, resulting in the death of his two instructors and significant injuries-including eye, stomach, and limb wounds-to other soldiers in the audience.  See letters dated August 1993, November 1994, May 1995, and June 2004; see also January 1997 DRO hearing.

The AOJ should include in its search request the fact that the Veteran's service records show that he served at Fort Campbell, Kentucky, from March 16, 1971 until August 2, 1971, and that, specifically, he served at the United States Army Reception Station (USARECSTA) from March 26, 1971 to March 29, 1971; and at the Support Training Company of the United States Army Transportation Corps (Sp Tng Co, USATC, 3A-3160-03) from March 29, 1971 to April 19, 1971, and from April 19, 1971 to August 2, 1971.

5.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his alleged allergies.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify all current diagnoses of allergies.  Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed allergies are related to the Veteran's military service, to include his in-service treatment for headaches and a cold.

In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence of the Veteran's allergies and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


